Title: To Thomas Jefferson from Meriwether Lewis, 7 April 1805
From: Lewis, Meriwether
To: Jefferson, Thomas


                  
                     Dear Sir. 
                     
                     Fort Mandan, April 7th. 1805.
                  
                  Herewith inclosed you will receive an invoice of certain articles, which I have forwarded to you from this place. among other articles, you will observe by reference to the invoice, 67. specimens of earths, salts and minerals; and 60 specimens of plants: these are accompanyed by their rispective labels expressing the days on which obtained, places where found, and also their virtues and properties when known. by means of these labels, reference may be made to the Chart of the Missouri forwarded to the Secretary at War, on which, the encampment of each day has been carefully marked; thus the places at which these specimens have been obtained may be easily pointed out, or again found, should any of them prove valuable to the community on further investegation. these have been forwarded with a view of their being presented to the Philosophical society of Philadelphia, in order that they may under their direction be examined or analyzed. after examining these specimens yourself, I would thank you to have a copy of their labels made out, and retained untill my return. the other articles are intended particularly for yourself, to be retained, or disposed off as you may think proper.—
                  You will also receive herewith inclosed a part of Capt. Clark’s private journal, the other part you will find inclosed in a seperate tin box. this journal is in it’s original state, and of course incorrect, but it will serve to give you the daily detales of our progress, and transactions. Capt. Clark dose not wish this journal exposed in it’s present state, but has no objection, that one or more copies of it be made by some confidential person under your direction, correcting it’s gramatical errors &c. indeed it is the wish of both of us, that two of those copies should bee made, if convenient, and retained untill our return; in this state there is no objection to your submitting them to the perusal of the heads of the departments, or such others as you may think proper. a copy of this journal will assist me in compiling my own for publication after my return. I shall dispatch a canoe with three, perhaps four persons, from the extreem navigable point of the Missouri, or the portage betwen this river, and the Columbia river, as either may first happen; by the return of this canoe, I shal send you my journal, and some one or two of the best of those kept by my men. I have sent a journal kept by one of the Sergeants to Capt Stoddard, my agent at St. Louis, in order as much as possible to multiply the chances of saving something. we have encouraged our men to keep journals, and seven of them do so, to whom in this respect we give every assistance in our power.—
                  I have transmitted to the Secretary at War, every information relative to the geography of the country which we possess, together with a view of the Indian nations, containing information relative to them, on those points with which, I conceived it important that the government should be informed. If it could be done with propriety and convenience, I should feel myself much obliged by your having a copy taken of my dispatches to the Secretary at War, on those subjects, retaining them for me untill my return. By reference to the Musterrolls forwarded to the War Department, you will see the state of the party; in addition to which, we have two Interpreters, one negroe man, servant to Capt. Clark, one Indian woman, wife to one of the interpreters, and a Mandan man, whom we take with a view to restore peace between the Snake Indians, and those in this neighbourhood amounting in total with ourselves to 33 persons. by means of the Interpreters and Indians, we shall be enabled to converse with all the Indians that we shall probably meet with on the Missouri.—
                  I have forwarded to the Secretary at War, my public Accounts rendered up to the present day. they have been much longer delayed than I had any idea that they would have been, when we departed from the Illinois, but this delay, under the circumstances which I was compelled to act, has been unavoidable. The provision perogue and her crew, could not have been dismissed in time to have returned to St. Louis last fall without evidently in my opinion, hazarding the fate of the enterprise in which I am engaged, and I therefore did not hesitate to prefer the sensure that I may have incurred by the detention of these papers, to that of risking in any degree the success of the expedition. to me, the detention of those papers have formed a serious source of disquiet and anxiety; and the recollection of your particular charge to me on this subject, has made it still more poignant. I am fully aware of the inconvenience which must have arrisen to the War Department, from the want of these vouchers previous to the last session of Congress, but how to divert it was out of my power to devise.—
                  From this place we shall send the barge and crew early tomorrow morning with orders to proceed as expeditiously as possible to St. Louis, by her we send our dispatches, which I trust will get safe to hand. Her crew consists of ten ablebodied men well armed and provided with a sufficient stock of provisions to last them to St. Louis. I have but little doubt but they will be fired on by the Siouxs; but they have pledged themselves to us that they will not yeald while there is a man of them living.
                  Our baggage is all embarked on board six small canoes and two perogues; we shall set out at the same moment that we dispatch the barge. one or perhaps both of these perogues we shall leave at the falls of the Missouri, from whence we intend continuing our voyage in the canoes and a perogue of skins, the frame of which was prepared at Harper’s ferry. this perogue is now in a situation which will enable us to prepare it in the course of a few hours. as our vessels are now small and the current of the river much more moderate, we calculate on traveling at the rate of 20 or 25 miles per day as far as the falls of the Missouri. beyond this point, or the first range of rocky Mountains situated about 100 miles further, any calculations with rispect to our daily progress, can be little more than bare conjecture. the circumstance of the Snake Indians possessing large quantities of horses, is much in our favour, as by means of horses, the transportation of our baggage will be rendered easy and expeditious over land, from the Missouri, to the Columbia river. should this river not prove navigable where we first meet with it, our present intention is, to continue our march by land down the river untill it becomes so, or to the Pacific Ocean. The map, which has been forwarded to the Secretary at War, will give you the idea we entertain of the connection of these rivers, which has been formed from the corresponding testemony of a number of Indians who have visited that country, and who have been seperately and carefully examined on that subject, and we therefore think it entitled to some degree of confidence. Since our arrival at this place we have subsisted principally on meat, with which our guns have supplyed us amply, and have thus been enabled to reserve the parched meal, portable soup, and a considerable proportion of pork and flour, which we had intended for the more difficult parts of our voyages. if Indian information can be credited, the vast quantity of game with which the country abounds through which we are to pass leaves us but little to apprehend from the want of food.—
                  We do not calculate on completeing our voyage within the present year, but expect to reach the Pacific Ocean, and return, as far as the head of the Missouri, or perhaps to this place before winter. You may therefore expect me to meet you at Montochello in September 1806.—
                  On our return we shal probably pass down the yellow stone river, which from Indian informations, waters one of the fairest portions of this continent.
                  I can foresee no material or probable obstruction to our progress, and entertain therefore the most sanguine hopes of complete success. As to myself individually I never enjoyed a more perfect state of good health, than I have since we commenced our voyage. my inestimable friend and companion Capt. Clark has also enjoyed good health generally. At this moment every individual of the party are in good health, and excellent sperits; zealously attached to the enterprise, and anxious to proceed; not a whisper of discontent or murmur is to be heard among them; but all in unison, act with the most perfect harmony. with such men I have every thing to hope, and but little to fear.
                  Be so good as to present my most affectionate regard to all my friends, and be assured of the sincere and unalterable attachment of
                  Your most Obt. Servt.
                  
                     Meriwether Lewis Capt.
                     1st. US. Regt. Infty.
                  
                Enclosure
                                    
                     
                        
                           7 April 1805
                        
                     
                     
                        Invoice of articles forwarded from Fort Mandan to the President of the United States through Captn. Stoddard at St. Louis and Mr. H. B. Trist the Collector of the Port of New Orleans.
                     
                        
                           
                              No.
                              Package
                              Contents
                           
                           
                              1.
                              Box
                              Skins of the Male and female Antelope, with their Skeletons. came. P.
                              
                           
                           
                              
                              do
                              
                                 2 Horns and ears, of the Blacktail, or Mule deer. came
                              
                           
                           
                              
                              
                              A Martin skin came containing the Skin of a weasel came. P. and three Small squirels of the Rocky Mountains & the tail of a Mule deer fully grown. came.
                              
                           
                           
                              
                              
                              Skeletons of the Small, or burrowing wolf of the Praries, the Skin having been lost by accedent. some skeletons came, not distinguishable. sent to P.
                              
                           
                           
                              
                              
                              2 Skeletons of the White Hare. as above. P.
                              
                           
                           
                              
                              
                              A Mandan bow with a quiver of arrows came the quiver containing Some Seed of the Mandan tobacco. came
                              
                           
                           
                              2.
                              
                                 Box
                              
                              A carrot of Ricara tobacco. came
                              
                           
                           
                              2.
                              Box
                              4 Buffalow Robes, came and an ear of Mandan corn.
                           
                           
                              3.
                              Box
                              Skins of the Male and female Antelope, with their Skeletons undistinguishable. P and the Skin of a brown, or yellow Bear.
                           
                           
                              4.
                              Box
                              Specimens of earths, Salts, and Minerals, numbered from 1. to 67. came A. Ph. Society
                              
                           
                           
                              
                              
                              
                                  Specimens of plants numbered from 1. to 60. came
                              
                           
                           
                              
                              
                              
                                  1 earthen pot, Such as the Mandans manufacture, and use for culinary purposes. came
                              
                           
                           
                              
                              
                              1. tin box containing insects, mice &c.
                           
                           
                              
                              
                              a Specimen of the fur of the Antilope.
                           
                           
                              
                              
                              a Specimen of a plant, and a parsel of its roots, highly prized by the natives as an efficatious remidy in the cure of the bite of the rattle-snake, or mad dog.
                           
                           
                              in a 
                              Large Trunk 
                              Skins of Male and female Braro, or burrowing Dog of the Praries, with the Skeleton of the female. came. P.
                              
                           
                           
                              in a 
                              large Trunk
                              1 Skin of a red fox containing a Magpie. came.
                              
                           
                           
                              
                              
                              2 Cases Skins of the white hare. came. P.
                              
                           
                           
                              
                              
                              1 Minetarre Buffalow robe, came containing some articles of Indian dress. came.
                              
                           
                           
                              
                              
                              1 Mandan Buffalow robe came containing a dressed Skin of the Lousiana came and two cased Skins of the burrowing Squirels of the praries. came P.
                              
                           
                           
                              
                              
                              13 red fox skins. came
                              
                           
                           
                              
                              
                              4 horns of the mountain ram, or big horn. came.
                              
                           
                           
                              
                              
                              1 Buffalow robe painted by a Mandan man representing a battle which was faught 8 years since, by the Sioux and Ricaras, against the Mandans, Minitarras and Ahwahharways. came.
                              
                           
                           
                              6
                              Cage
                              Containing four liveing Magpies. 1. came P.
                              
                           
                           
                              7
                              do.
                              Containing a liveing burrowing Squirel of the praries. came. P.
                              
                           
                           
                              9
                              do.
                              Containing one liveing hen of the Prarie.
                           
                           
                              10
                              —
                              1 large par of Elk’s horns connected by the frontal bone.
                           
                        
                     
                     
                     
                     [Text in italics in Thomas Jefferson’s hand]
                  
                  
               